Exhibit 10.2

EQUIPMENT PURCHASE AGREEMENT

This Equipment Purchase Agreement (this “Agreement”) is entered into as of July
21, 2006 (the “Effective Date”), by and between Ballantyne of Omaha, Inc. d/b/a 
Strong Digital Systems, a Delaware Corporation (“Seller”) and Digital Link LLC,
a California limited liability company (“Buyer”).

1.             Purchase and Sale.  Buyer hereby agrees to purchase and Seller
agrees to sell twelve (12) NC2500S digital projectors and accessories (each, a
“Projector” and collectively, “Projectors”) on the terms and conditions set
forth herein.

2.             Prices and Taxes.

(a)           The purchase price for each Projector is                       or
an aggregate of                                       for all projectors (the
“Purchase Price”).  The Purchase Price is payable
                                                on delivery of the Projectors,
with the balance of
                                                                     payable in
sixty (60) equal monthly installments of principal and interest, with interest
accruing at the rate of                           per annum, in the amount of
$                             , commencing on August 21, 2006.  Said balance
shall be evidenced by the Promissory Note of the Buyer, a copy of which is
attached hereto marked Exhibit “A”.  Sales and use taxes will be billed, and is
payable, upon delivery of each projector based upon the total purchase price at
the appropriate state and local tax rate in effect at such time.

(b)           Purchaser shall also pay a monthly service fee of $         per
month, commencing on the 21st day of August, 2006, and the 21st day of each
month thereafter through and including July 21, 2011.

3.             Installation, Service and Extended Warranty.

(a)           Seller or another qualified Seller affiliate (“Strong Service”)
shall provide installation, maintenance and repair services for each Projector,
the related Doremi server, wiring and systems (collectively, a “DC System”) to
Buyer and each Exhibitor acquiring a DC System and installation, maintenance and
repair services for any REAL D 1.0 System purchased in connection with such DC
System.

(b)           Strong Service shall be responsible for installing each DC System
and REAL D 1.0 System at the Exhibitor locations designated by Buyer and shall
be responsible for the project management of the installation.  Such
installation shall be contingent on Strong Service having entered into a Service
and Maintenance Agreement with the Exhibitor prior to the scheduled installation
date.  All field service, maintenance and repairs on each DC System and each
REAL D 1.0 System, including engineering support and a 24/7

1


--------------------------------------------------------------------------------




telephone help desk (but excluding routine consumable items such as bulb and air
filter changes), shall be provided by Strong Service pursuant to that certain
Service and Maintenance Agreement to be entered into between Buyer and Strong
Service (the “Service Agreement”).

(c)           Seller shall provide a two year parts and labor warranty on the
digital projector, pedestal, and server as part of this Agreement at no charge
to Buyer and any Exhibitor designated by Buyer.  This warranty does not cover
consumable items such as xenon bulbs and air filters.  The Service Agreement
shall include an extended parts warranty between the Exhibitor and Seller.

(d)           Seller shall use its best efforts to install and have operational
all DC Systems and REAL D 1.0 Systems no later than July 20, 2006.  Seller shall
not be liable for any failure to install any Projector if such failure is caused
by reason of any fire, casualty, lockout, strike, labor conditions, unavoidable
accident, riot, war, any act of God, any local or national emergency, unusual
condition or any other cause beyond Seller’s exclusive control.

4.             Security Interest.  Buyer hereby grants a security interest in
the Projectors (the “Collateral”) to Seller to secure payment of the balance of
the Purchase Price.  Buyer authorizes Seller to file or record this Agreement or
financing statement(s), pursuant to the Uniform Commercial Code or other
applicable law, to perfect, continue, release, assign, terminate and /or amend
its security interest in the Collateral.  Upon the request of Seller, Buyer
agrees to execute any other instruments reasonably required to protect Seller’s
security interest.

5.             Indemnity.  Seller will defend, indemnify, and hold harmless
Buyer and the Exhibitors from and against any third party claims (including
court costs and reasonable attorneys’ fees) for personal injury or physical
damage to property arising out of the use of the Projectors caused by Seller’s
negligence or willful misconduct.  Seller will have no obligation with respect
to any claim based upon use of the Projectors in a manner inconsistent with the
instructions provided to Buyer and Exhibitors.

6.             Warranties.

6.1           Disclaimer. EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR IN THE
MANUFACTURER’S WARRANTY FOR THE PROJECTORS, SELLER MAKES NO OTHER WARRANTIES
WITH RESPECT TO THE PROJECTORS AND DISCLAIMS ALL OTHER WARRANTIES INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT.

6.2           Limitation of Liability.  Without limiting the generality of
Section 6.1, but subject to the other terms of this Agreement, Seller shall not
be liable or responsible for any indirect or consequential cost or damage to
persons or property, or for DL or any Exhibitor’s loss of use of a Projector or
for interruption of DL or any Exhibitor’s business caused by DL or Exhibitor’s
loss of use of a Projector.

2


--------------------------------------------------------------------------------




7.             Termination.

(a)           The purchase of any Projector hereunder may be cancelled by Buyer
on ten (10) days notice to Seller if such Projector has not been installed and
become fully operational by the date set forth in Section 3(c).

(b)           Either party may terminate this Agreement due to a material breach
by the other party of any of its obligations hereunder upon thirty (30) days’
written notice to the breaching party if such breaching party fails to remedy
such breach within such thirty (30) days, or, in the event such breach cannot be
remedied within such thirty (30) days, if such breaching party has not
undertaken substantial good faith efforts to remedy such breach within such
thirty (30) day period and is continuing in good faith with such efforts.

8.             Time of the Essence.  Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.

9.             Assignment.  This Agreement may not be assigned by either party
without the prior written consent of the other party, which consent shall not be
unreasonably withheld, provided however, that Buyer is permitted to designate
the Exhibitors of the Projectors purchased hereunder.

10.           Notices.  All notices, requests or other communication provided
for or permitted under this Agreement shall be given in writing and shall be
hand delivered or sent by confirmed facsimile or international courier to the
individual addresses set forth on the signature page of this Agreement, or to
such other individuals and addresses as either party may inform the other of in
writing.  Notices will be deemed delivered on the earliest of transmission by
facsimile or actual receipt.

11.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Nebraska without
regard to any of its conflict of laws rules.

12.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements and communications between the parties. 
This Agreement shall not be amended or modified except by a written agreement
signed on behalf of the parties by their respective authorized representatives.

3


--------------------------------------------------------------------------------




Each of the parties has agreed to the terms and conditions of this Agreement as
evidenced by the signatures below of their authorized representatives.

 

 

Ballantyne of Omaha, Inc., Strong Digital
Systems, a Delaware Corporation

 

Digital Link LLC,
a California limited liability company

 

 

 

 

 

 

By:

/s/ John Wilmers

 

 

By:

Andrew A. Skarupa

 

Name:

John Wilmers

 

 

Name:

Andrew A. Skarupa

 

Title:

President and CEO

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

Address:

4350 McKinley Street

 

Address:

100 North Cresent Drive

 

 

Omaha NE, 68112

 

 

Suite 120

 

 

 

 

 

Beverly Hills, CA 90210

Facsimile:

402-453-7238

 

Facsimile:

310.385.4001

 

Confidential portions of this agreement have been omitted.

4


--------------------------------------------------------------------------------